 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
10    KHAI LUONG,                                       Case No. C19-1923RSM

11                  Plaintiff,                          MINUTE ORDER
12                    v.
13
      MORTGAGE ELECTRONIC
14    REGISTRATION SYSTEMS, INC., et
      al.,
15
16                Defendants.

17
            The following MINUTE ORDER is made by direction of the Court, the Honorable
18
19   Ricardo S. Martinez, Chief United States District Judge: On December 30, 2019, the Court

20   dismissed all of Plaintiff Khai Luong’s claims with leave to amend. Dkt. #8. Plaintiff was
21
     given notice that failing to file an amended complaint within 30 days would result in this case
22
     being closed. Plaintiff has not filed a timely amended complaint or otherwise taken any action.
23
24          Given all of the above, this case is now CLOSED.

25          DATED this 3rd day of February, 2020.
26                                                       WILLIAM McCOOL, Clerk
27
                                                         By:    /s/ Paula McNabb
28                                                              Deputy Clerk



     MINUTE ORDER - 1
